Citation Nr: 0008934	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from September 1964 to 
January 1976.

This appeal arises from a rating decision of March 1997 from 
the Chicago, Illinois, Regional Office (RO).

In a December 1999 statement, the veteran claimed service 
connection for hypertension and an overactive bladder as 
secondary to his service connected post traumatic stress 
disorder (PTSD).  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD causes total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a veteran claims that his service connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Since the 
veteran claims his disability is more severe than currently 
rated, the Board of Veterans' Appeals (Board) finds that the 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, a plausible claim has been 
presented.  The veteran has not indicated that additional 
relevant evidence of probative value may be obtained which 
has not already been sought and associated with the claims 
folder.  Accordingly, the Board finds that the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities in 38 C.F.R. Part 4.  
Ratings are based on the average impairment of earning 
capacity in civilian occupations resulting from the 
disability.  38 U.S.C.A. § 1155 (West 1991).  

Under Code 9411, a 50 percent rating is warranted for PTSD 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran is currently rated as 50 percent disabled due to 
his PTSD.  While the VA hospital summary for hospitalization 
from December 1996 to February 1997 notes that the veteran 
was not suicidal, a May 1998 VA examination report shows 
there was suicidal ideation.  The VA hospital summary for 
hospitalization from December 1996 to February 1997 indicates 
there was no significant major depression.  However, the May 
1998 VA examination report shows that the veteran exhibited 
depression, panic attacks, and anxiety.  Further, the May 
1998 VA examination report notes that the veteran reported 
visual hallucinations and believed that he had intuition 
regarding events.  This is evidence of delusional thought or 
impaired thought processes.  An April 1999 VA clinical record 
notes there were auditory hallucinations.  A treating VA 
physician stated in September 1996 that the veteran was 
unable to sustain any type of substantial employment.  The 
physician indicated that the veteran had been under his care 
for several years.  In a May 1998 statement, that same 
physician indicated that the veteran was 100 percent 
permanently disabled due to PTSD.  A December 1999 statement 
from the physician indicates that the veteran was very 
isolative and avoidant to the point of not getting therapy, 
and that his symptoms were extremely severe and disabling.  
The physician indicated that the veteran was 100 percent 
disabled.  These statements are extremely probative since 
they are from the physician who has been treating the veteran 
for an extended period of time.

As noted, medical evidence indicates that the veteran has had 
instances of delusional thought or impaired thought 
processes, and hallucinations.  Gross impairment in thought 
processes and persistent delusions or hallucinations are 
factors applicable to a 100 percent disability rating.  The 
veteran presented testimony before the undersigned member of 
the Board at a hearing at the RO in December 1999, testifying 
that he lived with his brother but only spoke with him about 
once a month.  He indicated that he was reluctant to get 
treatment for his PTSD due to paranoia of going to the 
hospital.  The veteran exhibited tremors during the hearing, 
and appeared withdrawn and paranoid.  The veteran's testimony 
and his demeanor at the hearing lend support to the medical 
evidence in the record which shows that the veteran's PTSD 
causes total occupational and social impairment.  In sum, the 
record establishes that the veteran's PTSD causes total 
occupational and social impairment.  Such a level of 
impairment warrants a 100 percent disability rating.  


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the regulations governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

